DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 02/27/2021. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 02/27/2021 have been accepted and considered by the Examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 1 of the claim, “The method of claim 10” should read “The method of claim 10,”
Claim 13 is objected to because of the following informalities:  In line 1 of the claim, “The method of claim 10” should read “The method of claim 10,” 
Claim 14 is objected to because of the following informalities:  In line 1 of the claim, “The method of claim 10” should read “The method of claim 10,”
Claim 15 is objected to because of the following informalities:  In line 1 of the claim, “The method of claim 15” should read “The method of claim 14,”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7, 10-14, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10, and 17 recites “receive input data comprising a plurality of characters; apply a natural language model to the input data to generate first output embeddings; apply a dependency based model to the input data to generate second output embeddings; determine, based on applying a classifier model to the first output embeddings and the second output embeddings, output values; and store the third output values in the database.”
The limitation of “receive or receiving…”, “apply or applying…”, “determine or determining…”, “output or outputting…” and “store or storing…” as drafted covers a mental process that can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person receiving a speech or sentence, using an language model(which could be our brain, a book or a general computer model) to generate an embedding, which is a words described in terms of a code, use another model(our brain, a book or general computer model) to generate another embedding, then using a classification model(our brain, book or general computer model) to interpret the embedding results and storing that result in a database.    
This judicial exception is not integrated into a practical application. In particular, independent claims 1, 10 and 17 recite additional elements of “database”, and “computer device”, and/or “processor”, and/or “memory and/or computer-readable storage media or medium”.  For example, in [0032] of the as file specification, there is a description of using general and conventional database, “Database 116 can be a remote storage device, such as a cloud-based server, a memory device on another application server, a networked computer, or any other suitable remote storage.”  Also, in [0088] of the as filed specification, there is description of using “general-purpose processor” which can be read as an general purpose computer or CPU.  As such, a general purpose computer would contain a processor, memory and computer-readable storage medium.  Also, in [0045] of the filed specification, there is description of “any non-volatile memory, or any other suitable memory.”, the list comprising primary of conventional computer storage medium such as “flash memory, a removable disk, CD-ROM” and so on. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 2, 11 and 18, the claims relate to wherein the computing device is further configured to concatenate the first output embeddings and the second output embeddings to generate concatenated embeddings, wherein the classifier is applied to the concatenated embeddings. This reads to a mental process in combination with paper and pen, writing and combining the encoding of words into digital or number format, and using a model(brain/book/general computer model) to determine what category they belong to.  There are no additional limitations that would make this claim eligible.  
With respect to claims 3 and 12, the claims relate to wherein the output values characterize at least one entity and an intent of the plurality of characters. This reads on a mental process of determining an entity(a name or a place) and intent(question or request information or task) from the input sentence.  There are no additional limitations that would make this claim eligible.    
Regarding claim 4 and 13, the claims relate to wherein the computing device is further configured to tokenize the input data into a plurality of tokens, wherein the natural language model is applied to the tokenized input data. This reads on a mental process in combination of use of paper/pen to break the sentence down to words, and use a model(brain/book or general computer model) to process the words.  There are no additional limitations that would make this claim eligible.  
Regarding claim 5 and 14, the claims relate to wherein applying the dependency based model to the input data further comprises generating dependency embeddings based on the input data, and applying a transformer encoder to the dependency embeddings.  This reads on a mental process of generating a digital or number representation of a word based on dependency or context using a computer model or using paper and pen.  There are no additional limitations that would make this claim eligible. 
Regarding claim 19, the claim recites elements combined from claim 4 and 5, thus, the rationale in applying the rejection in claims 4 and 5 are equally applicable to claim 19.
 With respect to claim 7, the claim relate to wherein the input data is received in a request from a second computing device, and wherein the computing device is further configured to generate a response to the request based on the output values. This reads on a mental process of determining that the input is also received in a second computer device such as a tablet or laptop, and to generate an answer/reply to the request or question.  There are no additional limitations that would make this claim eligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-13, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vu et al. (US Patent Application Publication No.: US 20220229993 A1) hereinafter as Vu.

Regarding claim 1, Vu discloses: A system comprising: a database ([0192] Communications subsystem 824 may also be configured to communicate data from computer system 800 to other computer systems or networks. The data may be communicated in various different forms such as structured and/or unstructured data feeds 826, event streams 828, event updates 830, and the like to one or more databases that may be in communication with one or more streaming data source computers coupled to computer system 800.);
and a computing device communicatively coupled to the database ([0193] Computer system 800 may be one of various types, including a handheld portable device (e.g., an iPhone® cellular phone, an iPad® computing tablet, a PDA), a wearable device (e.g., a Google Glass® head mounted display), a personal computer, a workstation, a mainframe, a kiosk, a server rack, or any other data processing system. Due to the ever-changing nature of computers and networks, the description of computer system 800 depicted in FIG. 8 is intended only as a specific example. Many other configurations having more or fewer components than the system depicted in FIG. 8 are possible. Based on the disclosure and teachings provided herein, it should be appreciated there are other ways and/or methods to implement the various examples.)
and configured to: receive input data comprising a plurality of characters ([0006] In various embodiments, a computer-implemented method comprises receiving, at a chatbot system comprising a processor, at least one utterance comprising one or more words, …);
apply a natural language model to the input data to generate first output embeddings ([0006] generating, by a transformer-based model of the chatbot system, a plurality of embeddings for the one or more words of the at least one utterance, generating, by a first vectorizer of the chatbot system, at least one regular expression and gazetteer feature vector for the at least one utterance, ...);
apply a dependency based model ([0044] The NLU processing performed by a digital assistant, such as digital assistant 106, can include various NLP related tasks such as sentence parsing (e.g., tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like).)
 to the input data to generate second output embeddings ([0006] …, generating, by a second vectorizer of the chatbot system, at least one context tag distribution feature vector for the at least one utterance, …);
determine, based on applying a classifier model to the first output embeddings and the second output embeddings, output values ([0126] In some examples, the plurality of word embeddings output from the BERT model 4400 are concatenated and/or interpolated with one or more of the pre-defined vectors extracted from the RX/GZ vectorizer 4500 to generate a concatenated and/or interpolated set of vectors.);
and store the third output values in the database ([0182] Storage subsystem 818 provides a repository or data store for storing information and data that is used by computer system 800.).
	
Regarding claim 2, Vu discloses: The system of claim 1, wherein the computing device is further configured to concatenate the first output embeddings and the second output embeddings to generate concatenated embeddings, wherein the classifier is applied to the concatenated embeddings ([0006] ..., concatenating or interpolating the plurality of embeddings with the at least one regular expression and gazetteer feature vector and the at least one context tag distribution feature vector to generate a first set of feature vectors, generating, by a main sequence model of the chatbot system, an encoded form of the at least one utterance based on the first set of feature vectors, generating, by a discriminative model of the chatbot system, a plurality of log-probabilities for candidate entities based on the encoded form of the at least one utterance, and identifying, using the plurality of log-probabilities, one or more constraints for the at least one utterance based on the candidate entities.).

	Regarding claim 3, Vu discloses: The system of claim 1, wherein the output values characterize at least one entity and an intent of the plurality of characters (see Fig 4A, intent prediction(420) and Entity detection (422), also see para [0111] & [0113]).

	Regarding claim 4, Vu discloses: The system of claim 1, wherein the computing device is further configured to tokenize the input data into a plurality of tokens, wherein the natural language model is applied to the tokenized input data ([0125] In some examples, the input sequence of words is tokenized to generate a plurality of word tokens.  Also see para[0044] & [0087]).

	Regarding claim 7, Vu discloses: The system of claim 1, wherein the input data is received in a request from a second computing device ([0141] FIG. 6 depicts a simplified diagram of a distributed system 600. In the illustrated example, distributed system 600 includes one or more client computing devices 602, 604, 606, and 608, coupled to a server 612 via one or more communication networks 610. Clients computing devices 602, 604, 606, and 608 may be configured to execute one or more applications. Also see para [0152] and fig. 7 where client computer device 704, 706, and 708.),
and wherein the computing device is further configured to generate a response to the request based on the output values ([0039] A digital assistant, such as digital assistant 106 built using DABP 102, can be used to perform various tasks via natural language-based conversations between the digital assistant and its users 108. As part of a conversation, a user may provide one or more user inputs 110 to digital assistant 106 and get responses 112 back from digital assistant 106. A conversation can include one or more of inputs 110 and responses 112. Via these conversations, a user can request one or more tasks to be performed by the digital assistant and, in response, the digital assistant is configured to perform the user-requested tasks and respond with appropriate responses to the user.).

Regarding claim 8, Vu discloses: The system of claim 1, wherein the natural language model is a BERT model ([0125] The BERT model 4400 is a pre-trained algorithm that accepts one or more sequences of words from a user utterance(s) or system query(ies) as an input and generates one or more feature vectors (word embeddings) for each of the one or more words of the one or more sequences of words.).

Regarding claim 10, Vu discloses: A method comprising: receiving input data comprising a plurality of characters ([0006] In various embodiments, a computer-implemented method comprises receiving, at a chatbot system comprising a processor, at least one utterance comprising one or more words, …);
applying a natural language model to the input data to generate first output embeddings ([0006] generating, by a transformer-based model of the chatbot system, a plurality of embeddings for the one or more words of the at least one utterance, generating, by a first vectorizer of the chatbot system, at least one regular expression and gazetteer feature vector for the at least one utterance, ...);
applying a dependency based model ([0044] The NLU processing performed by a digital assistant, such as digital assistant 106, can include various NLP related tasks such as sentence parsing (e.g., tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like).)
 to the input data to generate second output embeddings ([0006] …, generating, by a second vectorizer of the chatbot system, at least one context tag distribution feature vector for the at least one utterance, …);
determining, based on applying a classifier model to the first output embeddings and the second output embeddings, output values ([0126] In some examples, the plurality of word embeddings output from the BERT model 4400 are concatenated and/or interpolated with one or more of the pre-defined vectors extracted from the RX/GZ vectorizer 4500 to generate a concatenated and/or interpolated set of vectors.);
and storing the third output values in the database ([0182] Storage subsystem 818 provides a repository or data store for storing information and data that is used by computer system 800.).

Regarding claim 11, they recite elements of the system of claim 2, as a method.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 11.

Regarding claim 12, they recite elements of the system of claim 3, as a method.  Thus, the analysis in rejecting claim 3 is equally applicable to claim 12.

Regarding claim 13, they recite elements of the system of claim 4, as a method.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 13.


Regarding claim 17, Vu discloses: A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising: ([0013] Some embodiments of the present disclosure include a system including one or more data processors and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform part or all of one or more methods and/or part or all of one or more processes disclosed herein.)
receiving input data comprising a plurality of characters ([0006] In various embodiments, a computer-implemented method comprises receiving, at a chatbot system comprising a processor, at least one utterance comprising one or more words, …);
applying a natural language model to the input data to generate first output embeddings ([0006] generating, by a transformer-based model of the chatbot system, a plurality of embeddings for the one or more words of the at least one utterance, generating, by a first vectorizer of the chatbot system, at least one regular expression and gazetteer feature vector for the at least one utterance, ...);
applying a dependency based model ([0044] The NLU processing performed by a digital assistant, such as digital assistant 106, can include various NLP related tasks such as sentence parsing (e.g., tokenizing, lemmatizing, identifying part-of-speech tags for the sentence, identifying named entities in the sentence, generating dependency trees to represent the sentence structure, splitting a sentence into clauses, analyzing individual clauses, resolving anaphoras, performing chunking, and the like).)
 to the input data to generate second output embeddings ([0006] …, generating, by a second vectorizer of the chatbot system, at least one context tag distribution feature vector for the at least one utterance, …);
determining, based on applying a classifier model to the first output embeddings and the second output embeddings, output values ([0126] In some examples, the plurality of word embeddings output from the BERT model 4400 are concatenated and/or interpolated with one or more of the pre-defined vectors extracted from the RX/GZ vectorizer 4500 to generate a concatenated and/or interpolated set of vectors.);
and storing the third output values in the database ([0182] Storage subsystem 818 provides a repository or data store for storing information and data that is used by computer system 800.).

Regarding claim 18, they recite elements of the system of claim 2, as a non-transitory computer readable medium.  Thus, the analysis in rejecting claim 2 is equally applicable to claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vu, in view of  Liu et al. (Liu, Q., Kusner, M. J., & Blunsom, P. (2020). A survey on contextual embeddings. arXiv preprint arXiv:2003.07278.) hereinafter as Liu.
	
	Regarding claim 5, Vu discloses: The system of claim 1, 
Vu does not explicitly, but Liu discloses: wherein applying the dependency based model to the input data further comprises generating dependency embeddings based on the input data ([sect 1] On the other hand, methods that learn contextual embeddings associate each token ti with a representation that is a function of the entire input sequence S, i.e. hti = f(et1 , et2 , ..., etN ), where each input token tj is usually mapped to its noncontextualized representation etj first, before applying an aggregation function f. These context dependent representations are better suited to capture sequence-level semantics (e.g. polysemy) than non-contextual word embeddings.),
and applying a transformer encoder to the dependency embeddings ([sect 3] BERT proposes a masked language modelling (MLM) objective, where some of the tokens of a input sequence are randomly masked, and the objective is to predict these masked positions taking
the corrupted sequence as input. BERT applies a Transformer encoder to attend to bi-directional contexts during pre-training.).
Vu and Liu are considered analogous art because they are both in the related art of natural language processing, intent detecting and named entity recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vu to combine the teaching of Liu, to incorporate applying dependency based model to input data using dependency embeddings. Combining the disclosures because context-dependent representations can capture many syntactic and semantic properties of words under diverse linguistic context, as suggested by Liu( Intro).

Regarding claim 6,  Vu in view of Liu, discloses: The system of claim 5,
Liu additionally discloses: wherein applying the dependency based model to the input data further comprises applying a linear layer to output data of the transformer encoder to generate the second output embeddings ([sect 5.1] One stream of work applies minimal changes to pre-trained models to take full advantage of their parameters. The most straightforward way is adding linear layers on top of the pre-trained models…).

Regarding claim 14, they recite elements of the system of claim 5, as a method.  Thus, the analysis in rejecting claim 5 is equally applicable to claim 14.

Regarding claim 15, they recite elements of the system of claim 6, as a method.  Thus, the analysis in rejecting claim 6 is equally applicable to claim 15.

Regarding claim 19, they recite combined elements of the system of claim 4 and 5, as a non-transitory computer readable medium.  Thus, the analysis in rejecting claim 4 and 5 is equally applicable to claim 19.

Claims 9, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu, in view of  Shah et al. (US Patent Application Publication No: US 20220129633 A1) hereinafter as Shah.
	Regarding claim 9, Vu discloses: The system of claim 8, 
Vu does not explicitly, but Shah discloses: the computing device is further configured to train the BERT model based on catalog data ([0016] In accordance with this disclosure, example embodiments are directed joint learning of task-specific Named Entity Recognition with a text classification loss function to obtain both a named entity and query intent. For example, multitask transfer learning may be applied to a particular NER algorithm, such as the Bidirectional Encoder Representations from Transformers (BERT) pre-trained convolutional neural network. In some instances, a plurality of loss functions may be added to the final layers, and shared labels may be used across words in a query to provide transfer learning to the BERT algorithm.  [0017] Such a system may be utilized to classify specific queries that can be received, for example, at a website of a retailer. In that context, a user may query the retailer as to a particular brand or item, or as to a particular store location or other specific named entity.)
and chat session data ([0030] To train the neural network, training queries may be retrieved from a training data store 202, and provided as input to the neural network 130.).
Vu and Shah are considered analogous art because they are both in the related art of natural language processing, intent detecting and named entity recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vu to combine the teaching of Shah, to incorporate training of BERT model based on catalog and chat session data.  Combining the disclosures because it would result in more accurately determining the named object and the intent of the query, improvement to response accuracy, and thereby improving the user experience when visiting the retailer website, as suggested by Shah (0017).

Regarding claim 16, Vu discloses: The method of claim 10, wherein the natural language model is a BERT model ([0125] The BERT model 4400 is a pre-trained algorithm that accepts one or more sequences of words from a user utterance(s) or system query(ies) as an input and generates one or more feature vectors (word embeddings) for each of the one or more words of the one or more sequences of words.),
Vu does not explicitly, but Shah discloses: the method further comprises training the BERT model based on catalog data ([0016] In accordance with this disclosure, example embodiments are directed joint learning of task-specific Named Entity Recognition with a text classification loss function to obtain both a named entity and query intent. For example, multitask transfer learning may be applied to a particular NER algorithm, such as the Bidirectional Encoder Representations from Transformers (BERT) pre-trained convolutional neural network. In some instances, a plurality of loss functions may be added to the final layers, and shared labels may be used across words in a query to provide transfer learning to the BERT algorithm.  [0017] Such a system may be utilized to classify specific queries that can be received, for example, at a website of a retailer. In that context, a user may query the retailer as to a particular brand or item, or as to a particular store location or other specific named entity.)
and chat session data ([0030] To train the neural network, training queries may be retrieved from a training data store 202, and provided as input to the neural network 130.).
Vu and Shah are considered analogous art because they are both in the related art of natural language processing, intent detecting and named entity recognition.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Vu to combine the teaching of Shah, to incorporate training of BERT model based on catalog and chat session data.  Combining the disclosures because it would result in more accurately determining the named object and the intent of the query, improvement to response accuracy, and thereby improving the user experience when visiting the retailer website, as suggested by Shah (0017).

Regarding claim 20, they recite elements of the system of claim 9, as a non-transitory computer readable medium.  Thus, the analysis in rejecting claim 9 is equally applicable to claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sundararaman et al. (Sundararaman, D., Subramanian, V., Wang, G., Si, S., Shen, D., Wang, D., & Carin, L. (2019). Syntax-infused transformer and bert models for machine translation and natural language understanding. arXiv preprint arXiv:1911.06156.) hereinafter as Sundararaman.  Sundararaman discloses a method of improving training of the transformer by leveraging syntactic information like part of speech.  “Adding syntactic features to the BERT model is a natural extension of the above modification to the Transformer. As mentioned above, embeddings trained by BERT can be utilized for a variety of downstream tasks.We hypothesize that infusing BERT with syntactic features is beneficial in many of these tasks, especially those involving semantic structure. Many of the datasets on which we evaluate our modified BERT model are low-resource (as few as 2.5k sentences) relative to those on which we evaluate the syntax-infused Transformer; hence, we choose to utilize only POS as a syntactic feature for BERT. We consider two approaches for combining POS features with the pre-trained embeddings in BERT, a model we denote as BERTBASE + POS: (1) addition of the trainable POS embedding vector of dimension d = D to the token embedding and (2) concatenation of the POS embedding with the token embedding. To make a fair comparison with BERTBASE, the input dimension D of the encoder must match that of BERTBASE (D = 768). Thus, if option 2 is used, the concatenated embedding must be passed through a trainable affine transformation with weight matrix of size (D+d)D . While this option provides a more robust way to merge POS and word embeddings, it requires learning a large matrix, which is problematic for downstream tasks with very little training data. Hence, to facilitate training for these tasks and to standardize the comparison across different downstream tasks, we choose to use the first approach. Therefore, for a given token, its input representation is constructed by summing the corresponding BERT token embeddings with POS embeddings (see Figure 2).” (Sundararaman, Syntax-Infused BERT), See, also Figure 1 for additional details.

MacAvaney et al. (MacAvaney, S., & Zeldes, A. (2018). A deeper look into dependency-based word embeddings. arXiv preprint arXiv:1804.05972.) hereinafter as MacAvaney.  MacAvaney discloses evaluation of two type of dependency-based word embedding schemes, called Stanford dependencies and Universal dependencies and compare it with other schemes like continuous bag of words (CBOW) with a context window of k= 2, 5 and Slip-Gram context with and without subword information.  See Fig. 1, and section 2 and 3 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 7 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656